internal_revenue_service pepartment petron index number washington dc person to contact telephone number refer reply to cc dom it a plr-107575-99 date sep legend taxpayer n o i m b y e b b r k e m m o o o e i o o o e m y x o o n o o e m a d i o u o o e m i d s o o s_r o o m i o o n o k r k j e a n o t m o n e t d t d o t n o b n o w o n o e t o f t u t u u o h u h plr-107575-99 ‘199952082 this responds to the letter dated date requesting a private_letter_ruling on the question of whether an accidental poisoning of taxpayer's r plants constitutes an involuntary_conversion taxpayer represents the following facts taxpayer is engaged in the business of growing marketing distributing and selling o including rs during all relevant times taxpayer conducted its business on property it owned in the state of x the plants at issue are perennial plants that are expected to be productive for an extended period of time producing rs that are then harvested and sold in taxpayer's business bis a f marketed for use on ornamental plants and various crops such as tomatoes and cucumbers b is manufactured by d taxpayer purchased b for use as a fon its r plants the application of b on taxpayer's r plants caused mutations discoloration chlorosis stunting and necrosis of taxpayer's crops subsequent to its application fields treated with b have experienced serious recropping problems contamination and damage to the extent that most of the property can no longer be commercially utilized for agricultural and other purposes on date taxpayer filed suit against d and others alleging that the b manufactured by d was defective and caused the damage and destruction of taxpayer's r plants as weil as contamination of its fields as a result taxpayer sought both economic and punitive_damages taxpayer's economic damage claim in the amount of dollar_figurea was comprised of plant replacement costs in the amount of dollar_figureb and lost income in the amount of dollar_figurec on date a judgment was entered awarding taxpayer economic damages in the amount of dollar_figured plus pre-judgment interest punitive_damages and certain other fees and costs for a total award of se before d exhausted all of its appeal rights the parties to the action entered into a settlement agreement on date and payment in the amount of dollar_figuree was received on date for purposes of this ruling this office believes the facts permit a reasonable inference that taxpayer's losses were caused by b taxpayer requests the following rulings the damage to and destruction of taxpayer's r plants and the amount awarded to taxpayer as economic damages in the lawsuit against d qualify as an involuntary_conversion of taxpayer's property into money under sec_1033 of the internal_revenue_code the election provided in sec_1033 of the code is therefore available to taxpayer to the extent that taxpayer replaces the involuntarily converted property by 2p3 plr-107575-99 the purchase of property similar_or_related_in_service_or_use to the property so converted within the time period specified in sec_1033 for purposes of sec_1033 b i the fiscal_year ended date is the taxable_year in which taxpayer first realized any part of the gain upon the conversion of the property pursuant to the date settlement agreement sec_1033 of the code provides in part that if property as a result of its destruction in whole or in part theft seizure or requisition or condemnation or threat or imminence thereof is compulsorily or involuntarily converted into money and if the taxpayer during the time specified purchases property similar_or_related_in_service_or_use to the property so converted at the election of the taxpayer the gain shall be recognized only to the extent the amount_realized on such conversion exceeds the cost of such other_property sec_1033 of the code provides in part that the period referred to in subparagraph a shall be the period beginning with the date of the disposition_of_the_converted_property and ending two years after the close of the first taxable_year in which any part of the gain upon the conversion is realized property has been involuntarily converted when some outside force or agency places it outside a taxpayer's control so that it is no longer useful or available to the taxpayer c g willis inc v 41_tc_468 aff'd per 342_f2d_996 3rd cir to come within the general_rule of sec_1033 of the code the involuntary_conversion in a given case must be by destruction theft seizure requisition condemnation or threat or imminence of requisition or condemnation historically the term destruction in the context of sec_1033 had been equated with the term casualty according to revrul_59_102 1959_1_cb_200 casualty denotes an accident a mishap or a sudden invasion by a hostile agency but does not include progressive deterioration the ruling further states that a casualty may proceed from an unknown cause or may be the unusual effect of a known cause and that in either instance a casualty occurs by chance or unexpectedly the ruling states that suddenness of a mishap is not an essential element of destruction for purposes of sec_1033 revrul_54_395 1954_2_cb_143 holds that loss of cattle by accidental poisoning amounted to destruction of property within the meaning of sec_1033 other examples of destruction include losses of honeybees from application of pesticides on nearby property and contamination of fresh water with salt water see revrul_75_381 1975_2_cb_25 and revrul_66_334 1966_2_cb_302 in this case the r plants were neither stolen seized requisitioned condemned nor under the threat or imminence of requisition or condemnation the only ground possible for application of sec_1033 is that they were destroyed taxpayer represents that its crops suffered mutations discoloration chlorosis stunting and necrosis and that its fields experienced serious recropping problems contamination loy plr-107575-99 and damage to the extent that most of the property can no longer be commercially utilized for agricultural and other purposes taxpayer purchased and used b with the expectation that the b would benefit the plants by inhibiting the growth of f taxpayer did not expect that the b would destroy its plants or contaminate its fields through causes outside the contro of taxpayer taxpayer's property was rendered unusable the situation here is similar to that of the cattle poisoning described in revrul_54_395 thus we believe the facts warrant the conclusion that taxpayer's r plants and fields were destroyed apparently by its application of b and that taxpayer is entitled at least to some extent to sec_1033 relief the question is to what extent recognition of the gain realized upon receipt of the se payment may be deferred under sec_1033 the federal_income_tax consequences of receiving a payment in settlement of litigation depend upon the nature of the underlying item for which the payment is intended to be compensation see sec_1_1033_a_-2 revrul_75_381 1975_2_cb_25 revrul_73_477 1973_2_cb_302 80_f2d_436 6th cir cert_denied 298_us_659 sum received by an insured manufacturer under use and occupancy policies offering earnings insurance held to be includible in taxable_income since it was received in lieu of profits which are taxable both in its complaint and throughout the underlying litigation taxpayer claimed economic damages for the loss resulting from the destruction of its physical assets and for lost income past and future the fon-recognition provisions of sec_1033 however do not apply to amounts received for lost income see 364_us_130 revrul_75_381 revrul_73_477 thus taxpayer would not be entitled to sec_1033 relief to the extent it was reimbursed for lost earnings none of the information provided by taxpayer directly establishes the amount of damages it received for iost income the jury simply awarded a single amount dollar_figured for’ all economic damages claimed the settlement agreement as we understand it also does not provide a breakdown awarded to taxpayer was less than the fu l amount sought however it was substantially more than the amount claimed by taxpayer for either physical damage or lost income accordingly we must determine the proper allocation to be made of the amount received for all economic damages claimed in addition the total amount of economic damages factors to be considered in making such an allocation generally include the allegations contained in the complaint the defenses asserted the background of the litigation and other facts pertinent to the controversy giving rise to the verdict and or settlement see 332_f2d_144 cir 87_tc_236 in the instant case the only relevant information provided was that contained in the complaint itself and in an exhibit offered into evidence by taxpayer in the underlying litigation the complaint indicates that plr-107575-99 taxpayer sought damages for the physical destruction of its property and for its lost income the exhibit shows the amount sought foreach of dollar_figurea the total amount of economic damages sought x dollar_figureb dollar_figurea related to the destruction of taxpayer's property and y dollar_figurec dollar_figurea related to its lost income since no other information is provided it is appropriate to use these same percentages in allocating the amount of economic damages actually received see 70_f3d_34 cir miller v commissioner tcmemo_1993_49 therefore we conclude that taxpayer received dollar_figuref x of dollar_figured for the destruction of its r plants and recognition of the gain realized on that portion of the settlement payment may be deferred under sec_1033 taxpayer does not qualify for sec_1033 relief with respect to the remaining amount of economic damages received nor with respect to any amounts received as punitive_damages inierest or fees in addition the election provided in sec_1033 is available to taxpayer should taxpayer make such an election and timely acquire property similar_or_related_in_service_or_use to the converted property it will recognize gain only to the extent the amount_realized on such conversion exceeds the cost of the replacement_property for purposes of sub sec_1033 i the taxable_year in which any gain from the conversion of the property was first realized was year a the year in which taxpayer received payment under the terms of the date settlement agreement pursuant to the requirement in sec_1033 ii that the unadjusted_basis of any property purchased for the purpose of replacing the converted property be its cost within the meaning of sec_1012 the above rulings are conditioned cn taxpayer capitalizing into the basis of any qualifying replacement_property the costs incurred in connection with the acquisition of the property in addition the ruling regarding the year in which gain is first realized is conditioned on an assumption that during the pendency of the defendants’ appeals no amounts were deposited with the court or in any escrow or similar arrangement in such a manner as to be treated as constructively received by taxpayer under sec_1_451-2 of the regulations no opinion is expressed as to the tax treatment of this item s or transaction s under the provisions of any other section of the code or regulations which may be applicable thereto or the tax treatment of any conditions existing at the time of or effects resulting from the item s or transaction s described which are not specifically covered in the above ruling plr-107575-99 a copy of this ruling should be attached to the federal tax_return for the year in which the item s transaction s in question occurs this ruling is directed only to taxpayer who requested it sec_6110 of the code provides that it may not be used as precedent sincerely assistant chief_counsel income_tax accounting by tf dace douglas a fahey assistant to the chief branch wa go tele - a
